DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 
Claims 19, 23, and 36 have been amended.  Claims 31-34 remain withdrawn.  Claims 19, 23-25, 29, and 36 are currently pending and under examination.

This application is a National Phase of PCT Patent Application No. PCT/IL2017/050428, filed April 6, 2017, which claims the benefit of priority of Israel Utility Patent Application No. 245059, filed April 12, 2016.



Withdrawal of Objections:


	The objection to claim 23, is withdrawn.





Maintained/Modified Rejections:



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23-25, 29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 as amended recites the term “statistically significant difference (p > 0.05)” in element (i).  This term remains indefinite, because the meets and bounds of this limitation are unclear.  The use of parenthesis renders the claim indefinite because it is unclear whether the limitation within the parenthesis is part of the claimed invention.  As such, Applicant has not provided a definite definition for what is to be considered the threshold for a “statistically significant” difference/change (e.g. “statistically significant difference, which is p ≤ 0.05”) in either the claims or specification.  It is additionally noted that the standard definition for this term is p ≤ α, where α is the significance level (see p. 1 of the Wikipedia reference provided by Applicant with the 5/3/22 response).  As such, a “statistically significant” difference/change is not deemed to have a universal meaning of “p > 0.05.”  
Further, “statistically significant difference” and “statistically significant change” with “p > 0.05” as recited are indefinite, because these terms are contradictory.  The current amendment indicates that the p-value is greater than 0.05, thus indicating that no effect was observed (i.e. no statistically significant difference/change is observed).  
	Claims 23-25, 29, and 36 are included in this rejection as these claims depend from above rejected claim 19, and fail to remedy the noted deficiencies.  



Response to Arguments

	Applicant urges that the amendments to claim 19 adding “(p > 0.05),” along with the submitted Wikipedia definition indicating that “statistically significant” is typically set to 5%, render the claims definite.   
	Applicant’s arguments have been fully considered, but have not been found persuasive. 
	For the reasons noted in the modified rejection above, “statistically significant difference (p > 0.05)” is still deemed to be indefinite.  Additionally, a term “typically” being set to 5% does not constitute a definite definition.  Further, referring to the Wikipedia reference provided by Applicant, it is noted that “statistical significance” is set by the standards of an individual study, and is defined as p ≤ α, where α is the significance level (see p. 1).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 23-25, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al. (US 2006/0253192; Published 2006 – Previously Presented), in view of Smith et al. (US 2011/0287082; Published 2011 – Previously Presented).  
With regard to claims 19 and 36, Atala et al. teach a scaffold comprising an electrospun decellularized extracellular matrix (ECM) structure (Para. 10, Line 1-3).  The decellularized structure includes organs, including a heart or pancreas (Para. 51, Line 18-21).  The electrospun decellularized matrix structure has collagen and elastin content similar to that of native tissue (Para. 220), which is interpreted as having no statistically signification difference in collagen content between the electrospun decellularized ECM and the native ECM of the organ.  It is noted that the method of measurement is not deemed to provide a limitation that alters the collagen content.  As Atala et al. teach an electrospun decellularized matrix structure that has collagen and elastin content similar to that of native tissue, and as this structure cannot be separated from its properties, the collagen content would necessarily be determinable by any appropriate method of measurement, including by proteomic mass spectrometry analysis.    
The structure is porous (Para. 90).  The electrospun fibers of the scaffold can have a diameter including about 300, about 350, about 600, about 750, about 800, about 850, about 900, about 950, or about 1000 nm (Para. 89).  Additionally, the electrospun fibers of the scaffold can have a diameter including about 50 nm (Para. 89).  However, Atala et al. do not teach that both large fibers with a diameter of 300-1500 nm, and thin fibers with a diameter of 30-80 nm, are present in the scaffold, including that the large fibers have a diameter of 735 ± 228, and the small fibers have a diameter of 43 ± 7.9.
Smith et al. teach a scaffold comprising an electrospun structure (Para. 51, Line 1-2).  The structure is porous (Para. 74-75; Fig. 5).  The layer(s) of the scaffold can comprise microfibers and nanofibers, including from about 50 nm to 1600 nm, where both thinner and thicker fibers are present together in the scaffold, as measured by SEM (Para. 36, 100; Fig. 5).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Atala et al. and Smith et al., because both teach a scaffold comprising an electrospun structure.  The use of both large fibers and thin fibers together in a scaffold is known in the art as taught by Smith et al.  The use of nanofibers and microfibers together as taught by Smith et al., in the scaffold of Atala et al., amounts to the simple substitution of one known fiber arrangement for another, and would have been expected to predictably and successfully provide a scaffold comprising an electrospun structure for the desired end use.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize nanofibers and microfibers with a diameter as taught by Atala et al. and Smith et al., including about 300, about 350, about 600, about 750, about 800, about 850, about 900, about 950, or about 1000 nm, and about 50 nm as taught by Atala et al.; or within the range of about 50 nm to 1600 nm as taught by Smith et al., which are encompassed within 300-1500 nm and 30-80 nm, and 735 ± 228 and 43 ± 7.9, including as measured by SEM, as these diameters are encompassed within the teachings of Atala et al. and Smith et al.  
As the scaffold as rendered obvious by the combined teachings of Atala et al. and Smith et al. cannot be separated from its properties, and as the scaffold of Atala et al. and Smith has the same components as claimed, when hydrated, the fibers of the scaffold would necessarily maintain the isotropic, porous, ordered structure having a microstructure of native ECM, including as determined by any appropriate method of measurement, including by SEM.
With regard to claim 23, Atala et al. teach that the organ is human or porcine (Para. 93, Line 1-7).
With regard to claims 24 and 25, Atala et al. teach that the decellularized ECM comprises collagen type I and collagen type III, and there is no teaching that collagen type VI is present (Para. 172, 218).  
With regard to claim 29, Atala et al. teach that the scaffold can comprise an electrospun material that includes a natural biological material, a synthetic polymer, or both (Para. 54, Line 7-13), which indicates that the scaffold can be devoid of a synthetic polymer.  

Response to Arguments

	Applicant urges that Smith teaches away from a scaffold obtained from ECM and other natural sources, and Smith et al. do not teach a scaffold comprising an electrospun ECM structure.  
	Applicant’s arguments have been fully considered, but have not been found persuasive. 
It is noted that reference to ECM in Smith et al. is not present in the modified rejection above.  Atala et al. sets forth the primary teaching of an electrospun ECM scaffold.  Smith et al. is cited only for the teaching that fibers of different diameters may be used in an electrospun scaffold.  

Conclusion

No claims are allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653